DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20160105358; US 2018/0076493 cited as the English language equivalent; both references cited in Applicant’s IDS) in view of Piestert (US 2017/0158838; cited in prior Office action).
Regarding Claim 18, Park teaches a battery module including a resin layer (Abstract).  The battery module includes a case having upper and lower (i.e. top and bottom) plates and sidewalls (Fig. 1; p. 1, [0009]).  The case illustrated in Fig. 1 has an inner space formed by the top and bottom plates and sidewalls.  Fig. 2 illustrates a plurality of battery cells in the inner space of the module case (Fig. 2; p. 1, [0010]).  The resin layer is in contact with the battery cells (p. 3, [0026]).
The resin layer may be an adhesive layer (p. 2, [0025]).  The resin layer composition is not particularly limited, and may be a urethane based resin (p. 5, [0050]).  Park’s examples employ a two-component urethane based adhesive composition to form the resin layer (p. 9-10, Examples 1, 3, 4, and 7).  Park’s battery module is intended for use in vehicles (p. 8, [0089]).
Park does not teach a resin which would result from curing the urethane-based composition according to Claim 1.
Piestert teaches a two-component polyurethane adhesive comprising a polyol component (1) and a polyisocyanate component (2) (Abstract).  The polyol component reads on the claimed main composition part.  Particularly suitable polyols include polyester polyols (p. 3, [0039]).  This reads on the claimed ester-based polyol.  
The polyisocyanate component (2) reads on the claimed curing agent composition part.  The polyisocyanate compound present in component (2) reads on the claimed polyisocyanate.  
The polyol component (1) further comprises at least one wetting and dispersing agent (p. 2, [0025]).  A preferred dispersing agent is obtained by forming a salt between an amine-functional compound and an acid.  Suitable acids include phosphoric esters of the general formula (OH)3-nPO(ORa)n where n=1 or 2 and Ra is an alkyl, aryl, aralkyl, or oxyalkyl group (p. 4, [0058]).  The phosphoric ester portion of such a salt will be anionic, while the amine-functional portion of the salt will be cationic.  Therefore, Piestert’s dispersing agent reads on the claimed anionic phosphoric acid ester dispersant.
Piestert’s broader disclosure does not teach an appropriate amount in which to include a dispersing agent relative to the sum of amounts of polyol and polyisocyanate. However, Piestert’s examples illustrate the use of 2.0-5.0 parts by weight of a dispersant (a2.x) per 94.5 parts polyol and 37.0 parts polyisocyanate (p. 15-17, Tables 1-9).  This is equivalent to approximately 1.5-3.8 parts by weight dispersant per 100 parts by weight of the sum of polyol and polyisocyanate.
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the range of 1.5-3.8 parts by weight per 100 parts of the sum of polyol and polyisocyanate to the dispersing agents described in the reference’s broader disclosure.  Piestert’s examples demonstrate that this range is successful in forming compositions formed from polyols, isocyanates, and dispersing agents representative of and equivalent to those which are included in the broader disclosure.  
The polyol component (1) and/or the polyisocyanate component (2) may include further additives such as organic or inorganic fillers (p. 6, [0075]; p. 7, [0085]).  This reads on the claimed filler.
Polyurethanes are formed by mixing Piestert’s polyol component (1) and polyisocyanate component (2) in the ratio required for curing (p. 1, [0007]; p. 14, [0227]).  The polyurethanes formed from Piestert’s two-component system may be used in automotive applications (p. 9, [0137]) and are described as generally suitable for all substrates to be adhesively bonded (p. 9, [0139]).  
The individual components of Piestert’s two-component adhesive have low initial viscosities.  Consequently, they have good processing capabilities and in particular can be mixed readily and homogeneously (p. 19, [0243]).  The two-component adhesives also have enhanced mechanical properties and increased stability (p. 2, [0021]).  Piestert does not teach the use of the two-component adhesive applied to Claim 1 in a battery module as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Piestert’s two-component polyurethane adhesive for use as the resin layer composition in Park’s battery module.  Park identifies two-component polyurethane adhesives as being suitable; Piestert’s adhesive is generally recognized as suitable for all substrates and specifically suggested for use in automotive applications; and Piestert’s adhesive has improved processing characteristics, enhanced mechanical properties, and increased stability.  
Piestert’s two-component system includes an anionic dispersant in the polyol component (1) (comparable to the claimed “main composition part”).  Nevertheless, the urethane-based composition of Claim 1 represents a precursor or starting material used to form the resin layer of Claim 18.  A mixture formed from Piestert’s polyol component (1) including the 1.5-3.8 parts by weight of the anionic dispersant described above; the polyisocyanate component (2); and the organic or inorganic filler will be identical to a mixture d from the claimed main composition part, curing agent composition part and filler.  Although the various ingredients of Piestert’s mixture are combined in a different order than the order implied by Claim 1, the resulting cured product will be indistinguishable from the resin layer required by Claim 18.
Modification of Park in view of Piestert as applied above therefore reads on Claim 18.
Regarding Claim 17, Park teaches that the resin layer may include a filler to control properties including thermal conductivity.  Thermally conductive fillers that may be used in this capacity include AlN, BN, silicon nitride, SiC, and BeO (p. 5-6, [0053]).  
Regarding Claim 19, Park teaches a battery pack including two or more of the battery modules described above (p. 8, [0088]).  
Regarding Claim 20, Park teaches an electric vehicle comprising the battery module described above (p. 8, [0089]).

Allowable Subject Matter

Claims 1-3 and 5-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 was previously rejected under 35 U.S.C. 103 as being unpatentable over Piestert.  As discussed in greater detail above, Piestert teaches a polyol component (1) comparable to the claimed main composition part and a polyisocyanate component (2).  
The polyol component (1) further comprises at least one wetting and dispersing agent (a2) (p. 2, [0025]).  A preferred dispersing agent is obtained by forming a salt between an amine-functional compound and an acid.  Suitable acids include phosphoric esters of the general formula (OH)3-nPO(ORa)n where n=1 or 2 and Ra is an alkyl, aryl, aralkyl, or oxyalkyl group (p. 4, [0058]).  The phosphoric ester portion of such a salt will be anionic, while the amine-functional portion of the salt will be cationic.  Therefore, Piestert’s dispersing agent reads on an phosphoric acid ester dispersant.
Claim 1 has been amended to require that the anionic dispersant is present in the “curing agent composition part”, comparable to Piestert’s polyisocyanate component (2).  Piestert’s wetting and dispersing agent (a2) is included to inhibit the thickening effect of an inorganic thickener (a1) (p. 4, [0052]).  Therefore, one of ordinary skill in the art would not be motivated to include the wetting and dispersing agent (a2) in the polyisocyanate component (2) rather than in the polyol component (1).
Piestert’s polyisocyanate component (2) may also include a wetting and dispersing agent.  However, the wetting and dispersing agent present in the polyisocyanate component (2) must be different from the wetting and dispersing agent (a2) present in the polyol component (1).  Therefore, one of ordinary skill in the art would not have been motivated to include an anionic dispersant comprising a phosphoric ester in both the polyol component (1) and the polyisocyanate component (2).
The claims do not expressly require the main composition part and curing agent composition part to be physically separate.  A mixture formed by combining these components therefore ostensibly falls within the scope of the claims so long as all individual components remain intact.  
Piestert’s polyol component (1) and polyisocyanate component (2) are spatially separate individual components which are present in a kit.  The two components are mixed; however, an increase in viscosity takes place after mixing the polyol component (1) and polyisocyanate component (2) (p. 2, [0033]).  According to Piestert’s examples, the viscosity of such mixtures far exceeds the viscosity of either base component as soon as two minutes after mixing (p. 19, [0243]).  
One of ordinary skill in the art would understand this to mean that a reaction takes place between Piestert’s polyol component (1) and polyisocyanate component (2) in a very short amount of time.  Once components (1) and (2) have reacted, the individual components of the claimed composition will no longer be present.  A composition according to the claims may exist briefly as an intermediate product.  However, one of ordinary skill in the art would not ordinarily stop the prior art synthetic process to investigate an intermediate with an expectation of arriving at the claimed composition which would otherwise be undesirable based on Piestert’s teachings regarding the wetting dispersing agent (a2) and the polyisocyanate component (2).  See, e.g., In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); MPEP 2144.09(VI).
Claim 1 is distinguished from Piestert for the reasons discussed above.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the invention of Claim 1.  Therefore, Claim 1 is allowed.  Claims 2, 3, and 5-17 depend from or otherwise require all limitations of Claim 1 and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

The Applicant’s arguments dated 20 September 2021 regarding the rejection of Claim 7 under 35 U.S.C. 112(b) are persuasive in view of the amendment.  The rejection of Claim 7 under 35 U.S.C. 112(b) has been withdrawn.
The Applicant’s arguments regarding the previous rejection of Claims 1, 2, 4, 5, 6, 7, 8, 11, and 16 under 35 U.S.C. 103 as being unpatentable over Piestert; the rejection of Claims 10 and 12-15 under 35 U.S.C. 103 as being unpatentable over Piestert in view of Pind (US 2009/0035506); and the rejection of Claim 17 as being unpatentable over Piestert in view of Park have been fully considered and are persuasive in view of the amended claims.  The rejection of Claims 1, 2, 4, 5, 6, 7, 8, 11, and 16 under 35 U.S.C. 103 as being unpatentable over Piestert and the rejection of Claims 10 and 12-15 under 35 U.S.C. 103 as being unpatentable over Piestert in view of Pind have ben withdrawn.
The Applicant’s arguments with respect to the rejection of Claims 18-20 under 35 U.S.C. 103 as being unpatentable over Piestert in view of Park are not persuasive.  The Applicant argues that Claims 18-20 are patentable over Piestert and Park because Claim 1 is patentable over Piestert.
The resin layer recited in Claim 18 represents a cured product obtained by mixing and curing the various components of Claim 1.  Claim 18 is in essence a product-by-process claim specifying the order in which the various components of the resin layer are combined.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I). 
Although Piestert does not teach a composition containing the individual starting materials arranged in the manner required by Claim 1, Piestert does teach a cured product obtained by mixing identical starting materials (albeit in a different order).  There is no evidence of record to indicate any criticality associated with combining the various starting materials in the order implied by Claim 1 as opposed to the order suggested by Piestert, nor is there any evidence to suggest that a different product would be obtained.  Therefore, Claims 18-20 remain rejected under 35 U.S.C. 103 as set forth above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762